PER CURIAM:
On March 15, 1984, at approximately 8:30 p.m., claimant was driving on County Route 52/2, also known as Pinch Creek Road, in Kanawha County, West Virginia, when he struck a pothole. His vehicle, a 1977 Chevrolet Chevette, sustained damage in the amount of $507.15. The pothole was located about a foot from the edge of the road and was filled with water. Claimant did not see the hole prior to striking it. Claimant had driven the road about two weeks prior to the incident, but had not noticed the pothole. He did not know how long the pothole had existed.
The State is neither an insurer nor a guarantor of the safety of motorists on its roadways. Adkins vs. Sims, 130 W.Va. 645, 46 S.E.2d 81 (1947). In order for the respondent to be found liable for the damage sustained, proof of actual or constructive notice of the defect in question must be shown. Since there was no proof in this case that respondent had notice of the defect, the claim must be denied.
Claim disallowed.